Dear Senator McCarthy:
This opinion is in response to your question asking:
         Are Directors of Fire Protection Districts established and conducting business under Chapter 321 of the Revised Statutes of Missouri eligible for health insurance benefits under Section 67.210 of the Revised Statutes of Missouri since the wording includes officers and employees?
Section 67.210, RSMo 1986, provides:
 67.210.  Political subdivisions may provide health insurance benefits when, to whom. — Any political subdivision which provides or pays for health insurance benefits for its officers and employees may also provide or pay for all or part of such benefits, as may be determined by the governing body of the political subdivision, for the dependents of its officers and employees.
Section 321.010, RSMo 1986, provides in pertinent part:
 321.010.  Definitions — election procedure. — 1. A "fire protection district" is a political subdivision which is organized and empowered to supply protection by any available means to persons and property against injuries and damage from fire and from hazards which do or may cause fire, and which is also empowered to render first aid for the purpose of saving lives, and to give assistance in the event of an accident or emergency of any kind. The district must consist of contiguous tracts or parcels of property containing all or parts of one or more counties, and may include within its boundaries, or may be contiguous with, any city, town or village.
*         *         *
Section 67.150, RSMo 1986, provides in pertinent part:
 67.150.  Insurance for elected officials and employees, political subdivision may contribute — contracting procedure. — 1. The governing body of any political subdivision may utilize the revenues and other available funds of the subdivision, as a part of the compensation of the elected officials and employees of the subdivision, to contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or part of hospitalization or medical expenses, life insurance or similar benefits for the subdivision's elected officials and employees.
*         *         *
It is well settled that "the `right to compensation for the discharge of official duties is purely a creature of statute.'"Crites v. Huckstep, 619 S.W.2d 328, 330[1] (Mo.App., E. D. 1981). Accordingly, "a public officer claiming compensation for official duties must rely on a statute authorizing payment."State ex rel. Igoe v. Bradford, 611 S.W.2d 343, 350[13] (Mo.App., W. D. 1980). Statutes which grant public officials compensation are strictly construed against them. Smith v.Pettis County, 345 Mo. 839, 136 S.W.2d 282, 285[4] (1940).
Pursuant to Section 321.010.1, RSMo 1986, a fire protection district is a political subdivision. Yet, the directors of fire protection districts are not entitled to health insurance benefits under Section 67.210, RSMo 1986. Section 67.210 is limited to extending health insurance coverage to "the dependents of its [a political subdivision's] officers and employees."
The directors of fire protection districts may, however, receive health insurance protection under the provisions of Section 67.150, RSMo 1986. Section 67.150 allows "[t]he governing body of any political subdivision may utilize the revenues and other available funds of the subdivision, as a part of the compensation of the elected officials and employees of the subdivision, . . . ." Therefore, the directors of fire protection districts are eligible for health insurance benefits under Section 67.150, RSMo 1986.
CONCLUSION
It is the opinion of this office that directors of a fire protection district are eligible for health insurance benefits from the fire protection district pursuant to the provisions of Section 67.150, RSMo 1986.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General